DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s arguments have been found to be persuasive. Applicant has clearly stated on the record that the Species A, B and C are obvious variants of each other and are patentably indistinct (See Applicant’s response to restriction requirement pages 1-2). As a result, the Species restriction set forth in the Office Action mailed 10/16/2020 has been withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrink et al. (US 2014/0083481, listed on IDS filed 1/06/2020).

Regarding claim 1, Hebrink discloses a solar panel in Figure 2 comprising:
	a solar cell (4) having first average quantum efficiency Q1 when absorbing light within a first wavelength range (400-700nm wavelengths, [43]), a second average quantum efficiency Q2 when absorbing light within a second wavelength range (875-1100nm wavelengths, [42]) outside the first wavelength range, and a third average quantum efficiency Q3 when absorbing light within a third wavelength range (wavelengths greater that 1200nm, [130]) outside the first and second wavelength ranges, Q1 ≥ Q2 ≥Q3 (As discussed in [41], the solar cell can be a crystalline silicon solar cell and thus Q1, Q2 and Q3 will satisfy the claimed relationship as shown in Figure 4 of the instant specification); and



	
Hebrink does not explicitly disclose that the partial reflector transmits at least 70% of light in the third wavelength range; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 2, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range (875-1100nm wavelengths, [42]) is disposed between the first (400-700nm wavelengths, [43]) and third (wavelengths greater that 1200nm, [130]) wavelength ranges.

Regarding claim 3, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the solar cell is a bifacial solar cell ([41]).



Regarding claims 6 and 7, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range comprises wavelengths between 875 nanometers and 1100 nanometers ([42]) and wherein the second wavelength range comprises wavelengths between 800 nanometers and 1200 nanometers ([42]).

Regarding claim 8, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range corresponds with at least a subset of wavelengths in an absorption band of the bifacial solar cell ([42]).

	Regarding claim 11, Hebrink discloses a solar panel in Figure 2 comprising:
a first light-transmitting substrate (10) configured to substantially transmit light having wavelengths within a solar spectrum ([25]);


a bifacial solar cell (4) ([23] and [41]) disposed between the first light-transmitting substrate (10) and the second light-transmitting substrate (6) (Figure 2), the bifacial solar cell (4) having first average quantum efficiency Q1 when absorbing light within a first wavelength range (400-700nm wavelengths, [43]), a second average quantum efficiency Q2 when absorbing light within a second wavelength range (875-1100nm wavelengths, [42]) outside the first wavelength range, and a third average quantum efficiency Q3 when absorbing light within a third wavelength range (wavelengths greater that 1200nm, [130]) outside the first and second wavelength ranges, Q1 ≥ Q2 ≥Q3, the first, second and third wavelength ranges within the solar spectrum (As discussed in [41], the solar cell can be a crystalline silicon solar cell and thus Q1, Q2 and Q3 will satisfy the claimed relationship as shown in Figure 4 of the instant specification); and
	a multilayer optical film (multilayer optical film 11) disposed on the second light-transmitting substrate (6) and facing the bifacial solar cell (4), configured to receive light transmitted by the bifacial solar cell (Figure 2 and [26]) and reflect at least a portion of the received light toward the bifacial solar cell ([41]-[42]), the multilayer optical film reflecting at least 50% of light in the second wavelength range ([42]) and transmitting at least 70% of light in the first wavelength range ([43]) and transmitting at least 50% of light in the third wavelength range ([130]).

Hebrink does not explicitly disclose that the partial reflector transmits at least 70% of light in the third wavelength range; however, in the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 12, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that first, second and third wavelength ranges are adjacent and non-overlapping and the second wavelength range (875-1100nm wavelengths, [42]) is disposed between the first (400-700nm wavelengths, [43]) and third (wavelengths greater that 1200nm, [130]) wavelength ranges.

Regarding claim 13, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the multilayer optical film comprises alternating layers of a first polymer type and a second polymer type, the first polymer type and the second polymer type having different indices of refraction ([45]).

Regarding claims 14 and 15, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range comprises wavelengths between 875 nanometers and 1100 nanometers ([42]) and wherein the second wavelength range comprises wavelengths between 800 nanometers and 1200 nanometers ([42]).

Regarding claim 16, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range 

Regarding claim 17, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses a plurality of bifacial solar cells (4) ([28]); at least one conductor (8) connecting at least a subset of the plurality of bifacial solar cells in series ([23]). Hebrink does not explicitly disclose at least one light redirecting film disposed on a surface of the at least one conductor, the surface of the at least one conductor positioned such that it receives incident light; however, applicant has admitted on the record that the Species A, B and C are obvious variants of each other and are patentably indistinct (See Applicant’s response to restriction requirement pages 1-2) and thus the at least one light redirecting film of claim 17, which corresponds to Species B, is obvious over the prior art of Hebrink.

Regarding claim 18, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses two bifacial solar cells (4) separated by a gap ([28] and Figures 3-4); and at least one light redirecting film (109), the light redirecting film disposed on the multilayer optical film and positioned to reflect light which passes through at least a portion of the gap ([76]-[81]). Additionally, Applicant has admitted on the record that the Species A, B and C are obvious variants of each other and are patentably indistinct (See Applicant’s response to restriction requirement pages 1-2).

.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrink et al. (US 2014/0083481, listed on IDS filed 1/06/2020), as applied to claim 1 above, in view of Pfenninger et al. (US 2009/0095341).
Regarding claims 9 and 10, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the solar cell can be a crystalline silicon solar cell ([41]), but Hebrink does not disclose that a thickness of the solar cell is less than 180 micrometers and a thickness of the solar cell is less than 150 micrometers.
Pfenninger discloses a solar cell module comprising a crystalline silicon solar cell having a thickness of 10-100 microns ([41]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a thickness of 10-100 microns for the crystalline silicon solar cell in the device of Hebrink, as taught by Pfenninger, because one having ordinary skill in the art would have a reasonable expectation of success when doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726